         Case
       Case    1:20-cv-08668-VM Document
            1:20-cv-08668-VM-OTW         123124
                                  Document    Filed  06/28/21
                                                  Filed        Page
                                                        06/29/21    1 of1 1of 1
                                                                 Page



THE LAW OFFICE OF RUSSELL D. MORRIS PLLC

                                                                                        llBROADWAY
                                                                                           SUITE615
                                                                                 NEW YORK, NY 10004

                                                                                  TEL: (212) 380-1619
                                                                                  FAX: (212) 380-3326



ViaCM/ECF

June 28, 2021

Hon. Victor Marrero
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:     National Coalition on Black Civic Participation v. Wohl
        (S.D.N.Y. No. 20-cv-08668-VM)

Dear Judge Marrero:

           This Finn has been retained on behalf of Defendants Robert Mahanian and
Message Communications, Inc.

               We write to request a 30 day extension of time to answer, move or otherwise
respond to the Complaint in Intervention filed by the Attorney General, moving the deadline to
July 26, 2021. No prior request has been made for this relief, and no other deadlines in the case
will be modified or effected.

                Colleen K. Faherty, Assistant Attorney General, has confirmed that the Attorney
General's Office has no objection to our request. We thank the Attorney General's Office for
their courtesies, and we thank the Court for its attention to this matter.




                                                    Russell D. Morris

cc. David B. Felsenthal, Esq.
    Counsel for Robert Mahanian and Message Communications, Inc. (via e-mail)

      Colleen K. Faherty, Esq.
      Assistant Attorney General (via CM/ECF)
